Citation Nr: 0212719	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  01-03 604A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to rating higher than the initial 20 percent 
rating assigned for lumbosacral strain with limitation of 
motion and degenerative joint disease, from July 1, 1999, and 
a rating higher that the 40 percent rating assigned for that 
condition from April 17, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from January 1998 to June 
1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the RO.  In September 
1999, the RO granted service connection for low back muscle 
pain and assigned a noncompensable evaluation, effective July 
1, 1999 (the day following the date of the veteran's 
discharge from service).  The noncompensable evaluation was 
assigned because the veteran had failed to appear for a VA 
examination.

In April 2000, the veteran filed a statement in which he 
indicated that he was applying for a higher rating for his 
service-connected back disability.  In November 2000, 
following a VA examination, the RO recharacterized the 
service-connected back disability as lumbosacral strain with 
limitation of motion and degenerative joint disease, and 
assigned a higher initial rating of 20 percent rating from 
July 1, 1999 (the effective date of the grant of service 
connection).  

In September 2001, the RO increased the evaluation of the 
veteran's back disability to 40 percent, effective from April 
17, 2001.

Because the veteran has expressed disagreement with the 
initial 20 percent rating assigned for his low back 
disability, the Board has characterized the issue on appeal 
as one involving the propriety of the initial evaluation 
assigned.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Moreover, although the RO has granted a higher 
evaluation from April 17, 2001, because the veteran is 
presumed to seek the maximum available benefit, and higher 
evaluations are available both before and after that date, 
questions as to whether the disability warrants a higher 
evaluation at each stage remain viable on appeal.  Id; AB v. 
Brown, 6 Vet. App. 35, 38 (1993). 




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Since the July 1, 1999 effective date of the grant of 
service connection, the veteran's lumbosacral strain with 
limitation of motion and degenerative joint disease, has been 
productive of limitation of motion with pain, demonstrable 
muscle spasm, and consistent complaints of chronic, radiating 
pain.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a 60 percent rating for lumbosacral 
strain with limitation of motion and degenerative joint 
disease have been met since the July 1, 1999 effective date 
of the grant of service connection.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.321(b)(1) 
and Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5010, 5285, 5286, 5292, 5293, 5295 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal at this time, as all notification and 
development action needed to render a fair decision on the 
claim on appeal has, to the extent possible, been 
accomplished.

Through the April 2001 statement of the case, supplemental 
statements of the case, and various correspondence from the 
RO, the veteran and his representative have been notified of 
the law and regulations governing entitlement to the benefit 
he seeks, the evidence which would substantiate his claim, 
and the evidence which has been considered in connection with 
his appeal.  Thus, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claim, and provided ample opportunity 
to submit information and evidence.  Moreover, because, as 
explained below, there is no indication whatsoever that there 
is any existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, is not here at issue.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The veteran was 
provided the opportunity to provide testimony but indicated 
that he did not want a hearing.  Furthermore, the RO has 
arranged for the veteran to undergo VA examinations in 
connection with the claim, and has obtained VA and private 
medical treatment records from the facilities identified by 
the veteran.  Significantly, the Board notes that neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing pertinent evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claims 
at this juncture, without first remanding to the RO for 
explicit VCAA consideration, or for an additional 
notification and/or development action .  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

The veteran injured his low back during service and has 
complained of chronic back pain since.

A VA examination was conducted in May 2000.  The veteran 
complained of pain in the low back that was constant and 
radiated to the shoulder blades and hips.  The examiner noted 
that there was objective evidence of pain, straight leg 
raising was positive on the left but negative on the right.  
In addition, there was mild spasm of the paralumbar area.  
The examiner noted that there was no clinical evidence of 
radiculopathy, but included the veteran's complaints of 
radiation.  A CT scan of the lumbar spine revealed a 
congenitally narrow spinal canal through the lumbar spine.  
At the L5-S1 level, there was diffuse bulging of the annulus 
and central disc protrusion with cephalad extension to the 
level of the right lateral recess of L5.  There was also mild 
degenerative joint disease at L4-L5 with mild diffuse bulging 
of the annulus.

In April 2001, the veteran was seen by VA complaining of low 
back pain radiating to the hips and knees.  

Private medical evidence dated in April 2001 also shows that 
the veteran complained of constant pain in the low back with 
sharp pain radiating down both legs.  There was mild spasm of 
the paraspinal muscles of the low back.  

A VA medical examination conducted in May 2001 was consistent 
with the findings and complaints noted in the previous 
reports.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the recent Fenderson decision, the Court noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups and/or with repeated use), and those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45 (2001); DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  

Service connection is currently in effect for lumbosacral 
strain with limitation of motion and degenerative joint 
disease, rated 20 percent disabling prior to April 17, 2001, 
and 40 percent since that date, under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5292.  The 40 percent 
evaluation is the maximum assignable under that diagnostic 
code, for severe limitation of motion.

Alternatively, the RO also considered Diagnostic Code 5293, 
pursuant to which intervertebral disc syndrome is evaluated.  
Severe intervertebral disc syndrome manifested by recurring 
attacks, with intermittent relief, is rated as 40 percent 
disabling.  A maximum rating of 60 percent is assigned for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief. 

Considering the pertinent evidence of record in light of the 
above criteria, the Board finds that the veteran manifests 
some of the criteria for the 60 percent evaluation under 
Diagnostic Code 5293.  First, the evidence shows some disc 
involvement.  Thus Diagnostic Code 5293 is for application.  
Complaints and clinical findings of persistent radiculopathy 
and pain on motion are noted throughout the record.  The 
veteran also has had demonstrable muscle spasm associated 
with the disability.  

Hence, the Board finds, with regard to the assignment of a 40 
versus 60 percent rating under Diagnostic Code 5293, there is 
a question as to which rating should apply.  See 38 C.F.R. 
§ 4.7.  Given all of the clinical findings and complaints of 
record, and with resolution of all reasonable doubt in the 
veteran's favor, the Board finds that, overall, the veteran's 
service-connected disability is comparable to pronounced 
intervertebral disc syndrome, manifested by persistent 
symptoms of sciatic neuropathy, absent ankle jerk, and 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  In addition, because the 
findings of muscle spasm, radiculopathy and pain are noted 
throughout the record, beginning with the first VA 
examination, the 60 percent rating is warranted for the 
entire time period in question; in other words, since the 
effective date of the grant of service connection.  

However, an evaluation greater than the 60 percent evaluation 
for service-connected low back disability is not assignable 
at any point since the effective date of the grant of service 
connection.  As indicated above, the 60 percent evaluation is 
the highest assignable under Diagnostic Code 5293.  Moreover, 
in the absence of evidence of, or of disability comparable 
to, either fracture of a vertebra or ankylosis, there is no 
basis for assignment of a higher evaluation under Diagnostic 
Codes 5285, 5286 or 5289, the only potentially applicable 
diagnostic codes to provide for more than a 60 percent 
evaluation.  See 38 C.F.R. § 4.71a.  Finally, the Board notes 
that the 60 percent evaluation contemplates significant 
interference with employment.  Marked interference (beyond 
that contemplated in the assigned evaluation), however, 
simply is not shown; the evidence also does not demonstrate 
any repeated, much less, frequent hospitalization due to the 
low back, or other exceptional or unusual factors that would 
render inadequate the schedular criteria for evaluating the 
disability.  See 38 C.F.R. § 3.321(b)(1).  

For all the foregoing reasons, the Board concludes that the 
criteria for the 60 percent, but no higher, evaluation for 
service-connected lumbar spine disability, from July 1, 1999, 
are met.  



ORDER

A 60 percent evaluation for lumbosacral strain with 
limitation of motion and degenerative joint disease, from 
July 1, 1999, is granted, subject to the law and regulations 
governing the payment of monetary benefits.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

